DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 2-4 of the response, filed 04/18/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Hu fails to disclose the limitation of the second material being graduated in a region of the transition from the first material to the second material.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Allowable Subject Matter
Claims 15-17 and 19-27 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a turbine blade comprising a blade section including a main blade body comprising a first material and a blade tip consisting of a second material, the second material having the claimed chemical composition and being graduated in a region of the transition from the first material to the second material.  Hu discloses a turbine blade comprising a blade section including a main blade body comprising a first material and a blade tip consisting of a second material, the second material having the claimed chemical composition; however, Hu fails to disclose the second material being graduated in a region of the transition from the first material to the second material, since the second material has the MCrAlY material and the substrate material and thus the material does not graduate in a region of transition.  Koffel (US Patent No: 4,589,823) and Hoebel (US Patent No: 8,647,073) both disclose turbine blades including a main blade body comprising a first material and a blade tip consisting of a second material (Koffel: Figures 1-3; Hoebel: Figures 1-2); however, the second material fails to have the claimed composition or to be graduated in a region of the transition from the first material to the second material.  The prior art fails to disclose a turbine blade for a gas turbine as claimed; therefore, Claims 15-17 and 19-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745